DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
1.	Claims 2, 20 are objected to because of the following informalities:
Claim 2, and claim 20, the term  “mounting hardware” changes to “a mounting hardware”. Claim 20, line 3 “a annular frame” changes to “an annular frame”. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




2.	Claims 1, 2, 12 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Ware et al (USPN 2009/0092844).
Regarding claim 1, Ware discloses a lightning-dissipative aircraft (A/C) assembly (600, see figure 6) configured to be installed on an A/C  (200) including an A/C electrical ground plane (618), the lightning-dissipative A/C assembly comprising: 
a base dielectric component (608); 
a strike-susceptible metallic component (602) coupled to the base dielectric component; 
an electrically-conductive coating  (604) formed on one or more surfaces of the base dielectric component (608); and 
a lightning strike dissipation path extending from the strike-susceptible metallic component, through the electrically-conductive coating, and to the A/C electrical ground plane when the lightning-dissipative A/C assembly is installed on the A/C (e.g. see par. 0045, 0063).
Regarding claim 2, Ware discloses wherein the base dielectric component (608) comprises a mount interface (surface of the component 608), and wherein 
Regarding claim 12, Ware discloses wherein the base dielectric component is composed of thermoplastic material in which carbon fibers are embedded (e.g. see par. 0059).
Allowable Subject Matter
3.	Claims 15-20 are allowed over prior art of record. 
	The following is an examiner's statement of reasons for allowance:
	The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach:
 A lightning-dissipative aircraft (A/C) assembly configured to be installed on an A/C utilizing mounting hardware, the lightning-dissipative A/C assembly comprising: a valve frame at least predominately composed of a dielectric material by weight; an electrically-conductive coating formed on one or more surfaces of the valve frame; and a valve door movably coupled to the valve frame and at least predominately composed of an electrically-conductive material by weight, the valve door electrically coupled to the mounting hardware through the 
A valve frame utilized in conjunction with a grounding strap and mounting hardware, the valve frame comprising: a cable attachment point provided on the annular frame body to which the grounding strap attaches; a peripheral flange extending around the annular frame body and having a mounting interface engaged by the mounting hardware to attach the valve frame to an aircraft; and an electrically-conductive coating formed on the annular frame body and the peripheral flange; wherein the annular frame body and the peripheral flange are predominately composed of a dielectric material, by weight; and wherein the electrically-conductive coating extends from the cable attachment point to the mount interface to eclectically connect the grounding strap to the mounting hardware when the valve frame is attached to the aircraft as recited in claim 20.
4.	Claims 3-11, 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion



5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY NGUYEN whose telephone number is (571)272-2054. The examiner can normally be reached M-F 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business 





/DANNY NGUYEN/Primary Examiner, Art Unit 2836